On Motion For Re-hearing
Wagner, Judge,
delivered the opinion of the court.
Defendant has filed its motion for a re-liearing in this case, on the ground that the verdict of the jury was unsupported by the evidence and in direct conflict with it. It is needless to repeat what has been so often said, that this court will not undertake to weigh the evidence. Such a course would be entirely inappropriate in an appellate tribunal. The opportunity for judging of the credibility of witnesses is entirely denied to us. Hence* when there is any evidence to support the verdict we cannot interfere. The evidence may be slight, and it may be contradictory,-but we cannot tell the proper credit that should be attached to it. In this cause there was room for doubt in reference to the points insisted on, and, therefore,we cannot interfere on that ground. In looking into the judgment, the amount seems to be for too much. Plaintiff was only entitled to recover the face of the policy with six per cent., and the verdict seems to be in excess of this amount by $151.00; the jury, un doubtedly, calculated the interest at ten per cent. This they had no right to do. This might have been rectified in the court below, by the plaintiff remitting the excess, but as she did not do so, she will be required to pay the costs of this appeal, and upon her entering a remittitur of the excess of $151, the motion will be overruled.
But in this connection, it is well enough to make another remark. Constant complaints are reaching us that in some of the Circuits the rule adopted here is followed, and that the judges consider themselves bound thereby. But this is founded in an entire misapprehension. The trial courts have opportunities which we have not. In witnessing and presiding over the trial, they are put in possession of facts which *430we cannot possibly attain. They see the witnesses ; can form an opinion respecting their veracity; can observe whether they are biased or prejudiced ; can notice their willingness or unwillingness, and a great many other circumstances which it is impossible to transfer to paper. They can also form a correct conclusion as to whether any improper influences operated on the jury in producing the verdict. All these considerations render it peculiarly proper that the question of granting new trials, on account of the verdict being against the weight of testimony, should be exclusively exercised by the court trying the cause, and where the trial court is of the opinion that the verdict is not supported by the evidence, or is against the weight of evidence, it should never hesitate in exercising the power and giving the aggrieved party a new trial.
The motion is overruled with the modification above stated;
the other judges concur.